Citation Nr: 0616405	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  03-20 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder including depression, to include as secondary to a 
back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Ward, Counsel

INTRODUCTION

The veteran had active service from July 1985 to July 1989, 
and was also a Member of the Army National Guard and Air 
National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.

The veteran's back injury has been most recently diagnosed as 
degenerative disc disease of the lumbosacral spine, status 
post fusion of L3, 4, and 5. The Board has recharacterized 
the issue to broadly interpret the claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service medical records reveal an episode of back pain in 
service.  A muscle strain is assessed and appears to resolve.  
There is also an incidental X-ray finding of spina bifida 
occulta at the L-5.  After the brief treatment in February 
1987 no other in-service back complaints are recorded.

Post-service the record reflects that appellant sustained a 
back injury while working on Aircraft in civilian employment 
in about August 1999.  Thereafter, disc pathology is noted 
and treated. 

An opinion as to etiology was requested.  In April 2004, a VA 
nurse practitioner reviewed the record, examined the veteran 
and entered the following opinion:

This is a 39-year-old male has (sic) 
degenerative disc disease of the 
lumbosacral spine with status post fusion 
of L3, 4 and 5.  The veteran has had 
according to the file the veteran has a 
pre-existing condition, namely spina 
bifida occulta, which was aggravated 
while in the military and again 
aggravated after military service.  It is 
therefore my opinion that his present 
lumbosacral spine condition is less 
likely as not caused by or a result of 
his in service treatment for lumbar 
muscle strain.

The representative has indicated some confusion with this 
opinion, and the undersigned is inclined to agree.  The basis 
of the conclusion that the spina bifida "pre-existed" is 
not set out; the basis of the conclusion that is was 
"aggravated" either in service or thereafter is not set 
out; and, the basis that there is "therefore...less likely as 
not" a relationship is not set out.  Examination and opinion 
by a physician is indicated.

As the claim for service connection for depression is in part 
on the basis of secondary service connection for the back 
that issue will be deferred.

Finally there is a suggestion that appellant is getting 
Social Security Disability.  Those records and the decision 
awarding such benefits should be requested.

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake to provide all 
appropriate notice as required by current 
law.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

2.  The RO should, with the appellant's 
assistance as needed obtain copies of 
records used by Social Security in 
determining eligibility to disability and 
a copy of the award decision. If for some 
reason records cannot be obtained, 
documentation of the reason and the 
attempts made should be set out.

3.  RO should make arrangements for a VA 
physical examination conducted by a 
physician.  The claims file, including all 
records obtained, should be available to 
the examiner for review prior to the 
examination.  All indicated tests should 
be performed and all clinical findings 
reported in detail.  Specifically, the 
examiner is asked to respond to the 
following:
(a)  Is there evidence that the spina 
bifida indicated on the x-ray in service 
was present before found, or was it 
likely a result of the inservice incident 
leading to the complaints treated in 
1987?
(b)  Is there evidence of any chronic or 
continuing back disorder resulting from 
the in-service incident?
(c)  Is there evidence that the spina 
bifida was aggravated (permanently made 
worse) in service or after service or 
does it seem essentially unchanged 
throughout the period?
(d)  Is there any relationship between 
the spina bifida and subsequent disc 
pathology?
(e)  Is there any relationship between 
the in service muscle strain and the 
subsequent disc pathology?

It is requested that responses include 
medical reasoning, and if any of the 
above cannot be answered without resort 
to speculation that also be set forth.

Thereafter, the issues should be readjudicated.  To the 
extent the benefits sought are not granted, the appellant and 
his representative should be provided with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board, if in order.  The Board intimates no opinion as 
to the ultimate outcome by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






